FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-961
                  _____________________________

JENNIFER ELLIS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

                       September 15, 2021


PER CURIAM.

     The appellant raises two issues on appeal. We affirm the first
issue without comment. In the second issue, she argues the trial
court failed to make an independent competency determination
when the issue of her competency was raised before sentencing.
We agree. We reverse and remand for a retroactive determination
of competency, if possible. Zern v. State, 191 So. 3d 962, 965 (Fla.
1st DCA 2016). If the trial court finds that the appellant was
competent at the time of sentencing, it must enter a nunc pro tunc
order memorializing that finding with no change in the sentence.
Id. If a retroactive determination is not possible, or if the trial
court finds that the appellant was incompetent, the appellant will
be entitled to a new sentencing hearing if and when competent to
proceed. Id.
    AFFIRMED in part, REVERSED in part, and REMANDED.

ROBERTS and BILBREY, JJ., concur; ROWE, C.J., concurs in part and
dissents in part with opinion.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

ROWE, C.J., concurring in part, dissenting in part.

    I concur with the majority’s affirmance of the first issue raised
by Jennifer Ellis on appeal. But I dissent from the majority’s
conclusion that the trial court fundamentally erred by not making
an independent determination of Ellis’ competency before
sentencing.

     Ellis was charged with two counts as an accessory after the
fact to first-degree murder. The State alleged that on the night of
the murders, Ellis, Joseph Shannon Oakes (Ellis’ former brother-
in-law and then boyfriend), and the two victims (J.C. and L.L.)
were in a tent at a homeless encampment near the trail head to
the St. Mark’s trail. At some point, Oakes’ former wife, K.E. (Ellis’
sister), tried to call Oakes. L.L. boasted that she was better looking
than K.E. Ellis told L.L. to shut up and not talk about her sister,
K.E. That exchange triggered a vicious and unexpected response
from Oakes. Oakes picked up a hammer and bludgeoned J.C. and
L.L. to death. Oakes then severed their throats with a knife and
chopped off one of J.C.’s feet with a machete.

     Ellis witnessed the murders. Right after Oakes killed the
victims, he passed out. Ellis tried to clean up the blood-soaked tent
where the killing occurred. Then, the next morning, at Oakes’
direction, Ellis helped Oakes drag the bodies over to a trash pile
about fifty feet from the campsite. There were attempts to
dismember the victims’ bodies by severing their hands and feet
with a machete. There was also an effort made to decapitate the

                                  2
bodies. Ellis and Oakes then put the bodies in a pile of rubble,
threw old tires on top of them, and covered the area with garbage
and debris to conceal the bodies from sight.

     Oakes pleaded guilty to two counts of first-degree murder and
received two life sentences. Ellis decided to proceed to trial on the
accessory after the fact charges. Following a three-day jury trial
during which Oakes testified, the jury returned verdicts finding
Ellis guilty as charged.

     At trial, no question was raised as to whether Ellis was
competent to proceed. But after the jury returned the guilty
verdicts, Ellis retained new counsel to represent her at sentencing
and on appeal. Before sentencing, Ellis’ new counsel moved under
Florida Rule of Criminal Procedure 3.210(b) for the appointment
of an expert to evaluate Ellis’ competency to proceed.

     The trial court granted the motion and appointed Dr. D’Errico
to examine Ellis. Dr. D’Errico found that Ellis was competent to
proceed. The parties proceeded to sentencing, where counsel for
Ellis and the State reported to the trial court the expert’s
determination of Ellis’ competency. Both agreed with Dr.
D’Errico’s conclusion that Ellis was competent to proceed. The
transcript of the hearing then reflects a discussion on whether the
expert’s report was in the court’s file, followed by the trial court’s
determination that Ellis was competent to proceed:

        THE COURT: Okay. So that was Dr. D’Errico that
    examined her?

         MS. NORRIS: Yes, Your Honor. And I have a copy of
    that evaluation if the court wants to put it in the - -

         THE COURT: It may be in here but it’s probably
    sealed. But let me make sure because sometimes they put
    them in this. Nope, I don’t have it so if you’ve got one,
    we’ll put it in the file.

        MS. NORRIS: Yes, Your Honor, I do. If I could
    approach?


                                  3
         THE COURT: Okay. Based on that then, the
    stipulation, I’ll find that the defendant is competent to
    proceed. Okay. Anything else the State wants to say?

     The record does not show that the trial court read the report
after receiving it. The record does not show a break in the
proceedings. Nor does the record reflect how much time passed
between the trial court’s receipt of the report and its
pronouncement that Ellis was competent. And the trial court did
not enter a written order memorializing its findings. Ellis contends
that because the record does not show that the trial court read or
considered the expert report, it did not make the independent
determination of competency required under rule 3.210(b) and
Dougherty v. State, 149 So. 3d 672 (Fla. 2014). I disagree.

    Rule 3.210(b) provides:

         If, at any material stage of a criminal proceeding, the
    court of its own motion, or on motion of counsel for the
    defendant or for the state, has reasonable ground to
    believe that the defendant is not mentally competent to
    proceed, the court shall immediately enter its order
    setting a time for a hearing to determine the defendant's
    mental condition, which shall be held no later than 20
    days after the date of the filing of the motion, and may
    order the defendant to be examined by no more than 3
    experts, as needed, prior to the date of the hearing . . . .

     Once a trial court has reasonable grounds to believe that a
defendant is not competent to proceed, it must: (1) hold a hearing,
(2) consider expert testimony or reports, and (3) enter a written
order. Dougherty, 149 So. 3d at 677–78. But a trial court cannot
base its competency determination solely on the parties’
stipulation. See id. at 678 (“Accepting a stipulation improperly
absolves the trial court from making an independent
determination regarding a defendant’s competency to stand
trial.”); Zern v. State, 191 So. 3d 962, 964 (Fla. 1st DCA 2016).
Rather, the trial court “must make an independent finding of
competence or incompetence—stipulations of competence are not
permitted.” Sheheane v. State, 228 So. 3d 1178, 1180 (Fla. 1st DCA
2017). The question presented here is: when the trial court has

                                 4
held a hearing and received an expert report finding the defendant
competent, what, if anything, must the record show regarding the
trial court’s review of the report to demonstrate that the trial court
made an independent determination of competency?

      On the one hand, this Court has held that a trial court does
not discharge its duty to make an independent determination of
competency when the record shows that the trial court did not
read the expert report. Zern, 191 So. 3d at 965. In Zern, the trial
court appointed experts to evaluate the defendant. Id. After the
first two experts disagreed, the trial court appointed a third expert
to “kind of break the tie.” Id. at 964. But at the hearing to
determine Zern’s competency, the trial court “indicated that it had
not yet seen the third report.” Id. Even so, the court determined
that Zern was competent and did so “without any comment from
[defendant] or testimony from the experts, even though they were
present and prepared for a hearing.” Id. Under those facts, we
concluded that the trial court failed to make an independent
finding of competency because it relied on the stipulation of
counsel “without having read all the evaluations.” Id. at 965.

     On the other hand, this Court has declined to presume that
the trial court failed to discharge its duty to make an independent
competency determination when the trial court receives an expert
report stating that the defendant is competent to proceed, but the
record is unclear as to whether the court read the report. See
McCray v. State, 265 So. 3d 659, 662 (Fla. 1st DCA 2019). In
McCray, the trial court appointed experts to evaluate McCray and
then held a competency hearing. Id. at 661. Counsel for McCray
and the State stipulated that the expert had evaluated McCray
and found him competent to proceed. Id. McCray’s counsel then
“presented the report to the court and asked for a ruling.” Id. The
court announced it found McCray competent “based on the report
and the State’s stipulation.” Id. at 662. The dissent in McCray
argued that reversal was required because the record did not
reflect that the trial court did anything besides accept the parties’
stipulation: “[t]he record states counsel handed the court the
evaluation ‘a moment’ before the court found appellant competent
to proceed.” Id. at 663 (Wolf, J., concurring in part and dissenting
in part). The majority rejected the contention that the trial court
“may not have truly read the report.” Id. at 662. Instead, the

                                  5
majority held that “we have no basis to suppose that the court did
anything but what it said it did: base its finding on the report.” Id.

     This case is distinguishable from Zern and more analogous to
McCray. Here, after counsel provided him with the expert’s report,
the trial court found Ellis competent “based on that then, the
stipulation.” It is not clear whether the “that then” the trial court
referred to was the stipulation or the report. Even so, the record
reflects that the trial court did in fact receive the expert’s report
before finding Ellis competent to proceed. Though the record does
not affirmatively show that the court reviewed the report, or if it
did, how long it took to review the report, Ellis has not shown that
the trial court made its competency determination without
considering the report. See McCray, 265 So. 3d at 662 (“We cannot
determine from the transcript precisely how long the court had the
report, but we will not assume the court took too little time to
digest the relatively short and straightforward report.”); cf. Rosier
v. State, 276 So. 3d 403, 417 (Fla. 1st DCA 2019) (on motion for
rehearing, rehearing en banc, and clarification) (M.K. Thomas, J.,
concurring) (explaining that there is no thoroughness requirement
applicable to a trial court’s independent determination of
competency). Rather, the record shows that the trial court
appointed an expert to evaluate Ellis, held a hearing at which both
counsel attested to the expert’s finding that Ellis was competent to
proceed, received a copy of an expert report stating the same, and
then pronounced that Ellis was competent to proceed. Nothing
more is required for a trial court to make an independent
determination of competency. But see Bruni v. State, 293 So. 3d
1054, 1055 (Fla. 4th DCA 2020) (reversing a competency
determination when nothing in the record showed that the trial
court read the expert’s report); Losada v. State, 260 So. 3d 1156,
1162 (Fla. 3d DCA 2018) (“Florida appellate courts consistently
reverse competency findings when it is not clear from the record
whether the trial court read the expert reports before accepting a
stipulation of a defendant’s competency based on those reports.”);
Yancy v. State, 280 So. 3d 1112, 1113 (Fla. 5th DCA 2019)
(remanding for a nunc pro tunc competency determination because
it was unclear from the record whether the trial court read the
expert’s evaluation and made an independent determination).



                                  6
     Even so, Ellis argues that reversal is still required because the
trial court fundamentally erred by failing to enter a written order
on its competency determination. Her argument lacks merit. A
trial court’s failure to enter a written competency order does not
constitute fundamental error when the court orally makes a
competency finding that is supported by the record. See Santiago-
Gonzalez v. State, 301 So. 3d 157, 175 (Fla. 2020) (explaining that
fundamental error occurs only when due process is violated and
prejudice ensues); see also Pearce v. State, 308 So. 3d 1140, 1142
(Fla. 1st DCA 2020). Here, the record fully supports the trial
court’s oral competency finding. For these reasons, I would affirm
Ellis’ judgment and sentence in all respects.

                      __________________________

Charles E. Hobbs, Tallahassee; Candice Kaye Brower, Criminal
Conflict & Civil Regional Counsel, and Michael J. Titus, Assistant
Regional Conflict Counsel, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Tabitha Rae Herrera,
Assistant Attorney General, Tallahassee, for Appellee.




                                  7